DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an image forming apparatus comprising: an image processing unit that performs image processing on first printing data; a storage device for storing second printing data that has undergone image processing by the image processing unit; and a printer unit that performs printing based on the second printing data stored by the storage device; wherein the image processing unit has: a first data processing unit that converts the first printing data into bitmap third printing data; a second data processing unit that determines presence or absence of periodicity of an image corresponding to the third printing data; a color conversion processing unit that generates fourth printing data obtained by performing color conversion processing corresponding to printing by a printer on the third printing data by speculation processing in parallel with processing by the second data processing unit; a screen processing unit that performs AM screen processing on the fourth printing data by speculation processing in parallel with processing by the second data processing unit; and a data output unit that outputs printing data that has undergone screen processing by the screen processing unit as the second printing data to the printer unit; and in a case where the second data processing unit determines that the third printing data has periodicity, the screen processing unit instructs the color conversion processing unit to perform color conversion processing that corresponds to printing by a copier on the third printing data, and performs FM screen processing on printing data that has undergone the color conversion processing that 31corresponds to printing by a copier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672